DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1-2 are pending in this instant application per claim amendments filed on 05/24/2022 by Applicant, wherein Claim 1 is the only independent claim reciting method claim with Claim 2 dependent on said only independent claim;  and both claims have been amended on 05/24/2022.         
No IDS has been filed by the Applicant so far.                 
This Office Action is a final rejection in response to the claim amendments filed by the Applicant on 24 MAY 2022 for its original application of 17 AUGUST 2020 that is titled:         “System and Method for Creating and Managing a Data Attributable Condition Trigger Matrix”.             
Accordingly, amended Claims 1-2 are now being rejected herein.       

Examiner notes that the previous Claim Rejections under 35 USC 112 (b) in the last Office Action (OA) have been withdrawn based on the claim amendments.       

 Claim Objections 

Claims 1-2 are objected to because of the following informalities:       
Independent Claim 1, lines 3, 4, 15-16, as amended, and each recites a limitation 
“data attribute condition parameters” that is not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also as well as no support for “data attribute condition” nor for “attribute condition”.  Examiner seeks clarification from the Applicant in its future remarks of reply/ies.           
Independent Claim 1, line 8, as amended, recites a limitation “one attribute value” that is not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also as well as no support for “attribute value”.  Thus, Examiner seeks clarification from the Applicant in its future remarks of reply/ies.           
Independent Claim 1, lines 17-18/34/35/38 and 18/29-30/37, as amended, recite two limitations “a conditional data structure” and “a/the conditional data structure identifier” respectively, which are not supported by the Applicant’s Specification of 08/17/2020; and there is no support for both at least in paras [0016]-[0035] also as well as no support for “data structure”.  Examiner seeks clarification from the Applicant in its future remarks of reply/ies.        
Independent Claim 1, line 20, as amended, recites a limitation “a plurality of data attribute conditions” that is not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also as well as no support for “data attribute conditions” nor support for “attribute conditions”.  Examiner seeks clarification from the Applicant in its future remarks of reply/ies.              
Independent Claim 1, lines 25/27-28 and 26, as amended, recite two limitations “a conditional data structure library” and “conditional data structure” respectively, which are not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also as well as no support for “conditional data structure” nor support for “data structure”.  Thus, Examiner seeks clarification from the Applicant in its future remarks of reply/ies.              
Independent Claim 1, line 28, as amended, recites a limitation “the conditional structure” that is not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also as well as no support for “conditional structure”.  Thus, Examiner seeks clarification from the Applicant in its future remarks of reply/ies.              
Independent Claim 1, lines 28-29, as amended, recite a limitation “an electronic request” that is not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also as well as no support for “electronic”.  Examiner seeks clarification from the Applicant in its future remarks of reply/ies.                  
Independent Claim 1, line 29, as amended, recites a limitation “a matching request” that is not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also as well as no support for “matching” nor support for “request”.  Thus, Examiner seeks clarification from the Applicant in its future remarks of reply/ies.              
Dependent Claim 2, lines 1-2, as amended, recite “a conditional data structure” and “the conditional data structure”, which is not recited in the Specification of 08/17/2020.  Examiner notes that the Applicant’s Remarks of 05/24/2022 state that support for latest claim amendments “can be found at least in paras [0016]-[0035] of Applicant’s Specification as filed”, and Examiner was unable to find support for “a/ the conditional data structure” in at least said paras [0016]-[0035], and seeks clarification from the Applicant in its future remarks of reply/ies.  Also, Examiner notes that para [0018] only recites “data structures” (plural) thrice in it, which is the only para of the Applicant’s Specification reciting this phrase.     
Dependent Claim 2, line 4, as amended, recites a limitation “shares type” that is not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also.  Examiner seeks clarification from the Applicant in its future remarks of reply/ies.        
Dependent Claim 2, line 5, as amended, recites a limitation “share price type” that is not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also as well as no support for “price type”.  Thus, Examiner seeks clarification from the Applicant in its future remarks of reply/ies.        
Dependent Claim 2, line 6, as amended, recites a limitation “rate schedule type” that is not supported by the Applicant’s Specification of 08/17/2020; and there is no support at least in paras [0016]-[0035] also as well as no support for “schedule type”.  Examiner seeks clarification from the Applicant in its future remarks of reply/ies.          
The Examiner notes that all limitations in the claims are addressed in the rejection of the claims set forth below. 

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or 
composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-2 are rejected under 35 USC 101 under Alice, because these claims recite limitations for calculating fees for use in a revenue or expense management or fee-billing system (per para [0001] of the Specification).  Analysis under Alice is described hereunder  ---           
   
Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claim 1 is the only independent method claim.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of receiving at least one data attribute condition trigger selection comprised of:  a matrix identifier, a condition identifier & at least one attribute, generating at least one data attribute condition trigger entry in a data attribute condition trigger matrix, storing the data attribute condition trigger matrix in a data attribute condition trigger matrix library, receiving an electronic request, determining the data attribute condition trigger matrix in the data attribute condition trigger matrix library associated with the electronic request, and automatically generating a request value for the electronic request.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations reciting mathematical relationships, mathematical formulas or equations, and mathematical calculations.  These limitations fall under the “mathematical concepts” group (Step 2A1--YES).           

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements about a processor and what each attribute can be comprised of:  type, mapping, operator and value;  what the at least one data attribute condition trigger entry is comprised of:  the condition identifier and a respective attribute data field for each respective attribute of the at least one attribute;  and what the request value is based on:  a matching of the request type to the condition identifier, and an applying of the at least one data attribute condition trigger entry associated with the condition identifier;  in other words, these are for calculating fees for use in a revenue or expense management or fee-billing system (per para [0001] of the Specification, or see claim 2), which denote abstract ideas about ‘fundamental economic principles or practices’ and/or ‘commercial or legal interactions’ under the “certain methods of organizing human activity” group.  These additional elements are considered extra-solution activities.  Examiner notes that the processor recited in this independent method Claim 1 is recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data.  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).            

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of a status of surroundings, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure (e.g., in para [0018]) does not provide any indication that the computers (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, para [0018] from the Applicant’s Specification:  {“The memory 130 comprises a plurality of locations that are addressable by the processor 125 and the network interfaces 150 for storing software programs and data structures associated with the illustrative embodiments described herein. The processor 125 may comprise necessary elements and/or logic adapted to execute the software programs and manipulate the data structures.”} indicates that the concept of using software (and/or hardware) is conventional;  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.                

The analysis above applies to all statutory categories of the invention including the limitations of dependent method Claim 2, which further narrow the independent method Claim 1 with additional steps and limitations (e.g., further defining the attribute type about transaction type, quantity of shares, share price or rate schedule, which are part of the ‘fundamental economic principles or practices’ and/or the ‘commercial or legal interactions’ under the “certain methods of organizing human activity” group), do not resolve the issues raised in rejection of the independent method Claim 1 (that fall under the “mathematical concepts” group).            
Therefore, said Claims 1-2 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-2 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 05/24/2022 are shown as underlined additions, and all deletions may not be shown.)          

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2020/ 0257665 filed by Yan et al. (hereinafter “Yan”) in view of Pub. No. US 2006/ 0112058 filed by Weigt et al. (hereinafter “Weigt”), and further in view of Pub. No. US 2011/ 0093384 filed by Oppenheimer et al. (hereinafter “Oppenheimer”), and as described below for each claim/ limitation.               

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Yan teaches ---     
1.       A method comprising:          
receiving, by at least one processor, at least one data attribute condition data attribute condition parameters
(see at least:   Yan Abstract and Summary in paras [0009]-[0050];  & paras [0013]-[0015] about 
{“[0013] the search engine deriving a matrix of attribute mappings,  …… [0014] where each 
mapping of the matrix identifies rules for translating a value of an attribute of a first schema of the set of source schemas into a value of an attribute of a distinct second schema of the set of source schemas, and  …… [0015] where each mapping of the matrix is associated with a corresponding similarity score that identifies a relative degree of similarity between attributes mapped by the each mapping;”}; & para [0018] about {“the search engine using at least one of the matrix of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema;”}; & paras [0027]-[0029] about {“[0027] the search engine deriving a matrix of attribute mappings,  …… [0028] where each mapping of the matrix identifies rules for translating a value of an attribute of a first schema of the set of source schemas into a value of an attribute of a distinct second schema of the set of source schemas, and  …… [0029] where each mapping of the matrix is associated with a corresponding similarity score that identifies a relative degree of similarity between attributes mapped by the each mapping;”}; & para [0032] about {“using, by the search engine, at least one of the matrix of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema;”}; & paras [0041]-[0043] about {“[0041] the search engine deriving a matrix of attribute mappings, ……[0042] where each mapping of the matrix identifies rules for translating a value of an attribute of a first schema of the set of source schemas into a value of an attribute of a distinct second schema of the set of source schemas, and  …… [0043] where each mapping of the matrix is associated with a corresponding similarity score that identifies a relative degree of similarity between attributes mapped by the each mapping;”}; & para [0046] about {“the search engine using at least one of the matrix of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema;”}; Table 1 & para [0123] about {“For example, Table 1 shows an exemplary similarity matrix for a 6-attribute schema 1 and a 5-attribute schema 2.”}; & para [0112] about {“In step 240, the search engine receives from a user a search request, where the search request comprises one or more search criteria, such as textual search terms. In some embodiments, step 240 may occur at a different point in the method of FIG. 2. For example, the receipt of a search request may satisfy a condition that then triggers one or more of steps 200-230.”}; & para [0130] about {“The present invention is flexible enough to comprise other methods of selecting mappings from each matrix, if desired by an implementer. For example, instead of selecting the schema 2 attribute that has the greatest similarity to a schema 1 attribute, a search engine may select a schema 2 attribute that, although not the most similar, was selected as a confident mapping of the schema 1/schema 2 matrix in step 350. In cases where a single schema 1 attribute is capable of comprising more than one schema 2 attribute, the search engine may select a subset of the schema 2 attributes that in aggregate, provide a highest average similarity score. In yet other embodiments, a schema 2 attribute may be selected only if its similarity score to a corresponding schema 1 attribute exceeds a predetermined threshold value.”}; & para [0134] about {“These search terms may be translated in a similar way to comprise the most similar attributes for every other schema used by the cluster data items. Each set of search criteria derived in this way will reference attributes by comparing similarity scores of each matrix.”}; & para [0138] about {“Here, the schema 2 search is deemed to have an aggregate condition-similarity weighting equal to the average of the schema 1/schema 2 mapping of each schema 2 attribute comprised by the search criteria. In this case, SS(1-3,2-2)=0.9 and SS(1-5,2-3)=0.8, resulting in a weighting equal to (0.9+0.8)/2=0.85. In other embodiments, other known methods of deriving a weighting may be used, such as by setting a weighting equal to the similarity score of the corresponding confident mapping or by using a highest, lowest, or average score of an entire matrix.”}; & paras [0181]-[0183], [0191], [0199], [0205], [0209] & [0211]-[0212];  which together are the same as claimed limitations above)      

Yan teaches as disclosed above to include ‘a condition that then triggers’, but it may be 
argued that it may not explicitly disclose about ‘data attribute condition parameters’.  However, Weigt teaches them explicitly.            
(see at least:   Weigt Abstract and Summary in paras [0006]-[0027];  & Summary paras [0007], [0009]-[0011], [0016], [0018] & [0020]-[0025] for data structures, rule collection data structure, rule data structure, rule condition data structure, rule condition data, rule handling component, rule link data structure, rule sub-condition data structure, rule condition link data structure, etc.;  & FIGs. 2A-2C for data structures 200A-200C;  & para [0047] about {“In one example implementation of how a rule condition may reference another rule condition, a rule condition may be defined based on rule sub-conditions that are linked by Boolean operators, such as "and" and "or."  A condition portion of a rule may be stored in one or more data structures that are separate from the rule data structure that stores the execution portion of the rule.  Storing conditions and sub-conditions that may be used to make up a condition of a rule separately from the execution portion of the rule may be useful when a large number of rules are used.  For example, a rule condition or a rule sub-condition may be defined once and used by multiple  rules.  When the rule condition or rule sub-condition is revised, the rule condition (or rule sub-condition) need only be changed once.  This may help reduce the human effort required to create and revise rules, particularly in a context where there are a large number of rules or where rule conditions frequently change. A rule sub-condition also may be referred to as a partial rule.”};  &  para [0059] about {“In some implementations, the user interface of the define rule process 150 also allows a user to search 154 for rules.  More particularly, a user may identify a search criteria for a business process rule that may include any business object attribute used to define a rule condition or execution process to be performed when a rule condition is met.  In some implementations, the search process identifies related business process rules and presents the business process rules in context, as described more fully later.  The ability for a user to search for a rule that may be useful particularly when a rule condition (and/or sub-condition) may be used in more than one rule.  This may be particularly true when a complex data structure is used to store rule execution portions, rule conditions, and rule sub-conditions in separate data structures, as described more fully later.”};  & rule information 220, rule condition information 230, rule sub-condition information 235, rule sub-condition information 237, rule execution protocol information 290 and rule identifier 291;  & Claims 1, 5-7, 13 & 17-19;  which together are the same as claimed limitations above to include ‘data attribute condition parameters’)            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yan with the teachings of Weigt.  The motivation to combine these references would be for determining which data items are similar enough to be clustered together thus requires determining how to interpret attributes of those data items defined by various source schemas, and to then accurately map attributes from each source schema onto attributes defined by a cluster's objective schema (see para [0007] of Yan), and to develop a second application program that performs a customized process and integrate the second application program with the original application program, for example, by exchanging data between the second, custom-developed application program and the original application program (see para [0005] of Weigt).             


Yan and Weigt teach ---     
wherein data attribute condition parameters comprise:         
i) at least one key attribute,       
ii) at least one condition,   and            
iii) at least one attribute value;





(see at least:   Yan ibidem and paras cited above;  & para [0018] about {“the search engine using at least one of the matrix of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema;”}; & para [0032] about {“using, by the search engine, at least one of the matrix of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema;”}; & para [0046] about {“the search engine using at least one of the matrix of attribute mappings to translate the values of the primary subset into values of a secondary subset of attributes of the second schema;”};  & Claims 1, 6, 8, 12, 15 & 19;  which together are the same as claimed limitations above including ‘attribute mapping’ or ‘attribute operator’ or ‘attribute value’)               
(see at least:   Weigt ibidem and paras cited above to include for ‘data attribute condition parameters’)           


Yan and Weigt teach ---        
generating, by the at least one processor, at least one data comprising the data attribute conditions;        
(see at least:   Yan ibidem and paras cited above; & para [0112] about {“In step 240, the search engine receives from a user a search request, where the search request comprises one or more search criteria, such as textual search terms. In some embodiments, step 240 may occur at a different point in the method of FIG. 2. For example, the receipt of a search request may satisfy a condition that then triggers one or more of steps 200-230.”};  which together are the same as claimed limitations above to include ‘one data attribute condition trigger entry’)             
(see at least:   Weigt ibidem and paras cited above)       

Yan and Weigt teach as disclosed above, but they not explicitly disclose about ‘a data attribute condition trigger matrix’.  However, Oppenheimer teaches them explicitly.            
(see at least:   Oppenheimer Abstract and Summary in paras [0009]-[0014];  & para [0078] about {“The cash processor 144 performs a rollup of loan level details by servicer number as required. The cash processor 144 also performs a rollup of loan level details by seller number whenever the seller is not the designated servicer. The cash processor 144 triggers appropriate accounting transaction codes as needed that allow the book and tax accounting processor 146 to record applicable accounting entries.”}; & paras [0081]-[0083] about {“[0081] The book and tax accounting logic 146 journalizes mortgage related business activity, maintains subsidiary ledgers, provides audit trails, provides data integrity and control within the subsidiary ledgers, facilitates timely reconciliations, provides flexibility to account for new products or changes depending on actual accounting methodologies, and provides information needed to perform financial analysis.  In one embodiment, the book and tax accounting logic 146 utilizes an accounting matrix which is a two-dimensional structure comprised of accounting "families" and "family members."  The families are groups of accounting relevant transaction and loan attributes, and the family members are the allowable values for each of the groups.  All intersections of families and family members have a debit and credit account number associated with each of the intersections.  When the journal entry is created, the appropriate debit and credit account numbers are first assigned to each of the transactions as they are processed.  The accounting matrix uses business rules processor 180 to automatically interpret the transactions.   As new products are introduced, the accounting matrix is modified to incorporate new family and/or family members to properly record the new business activity.  Similarly, as products become obsolete, or as the requirement for breaking out activity on the corporate general ledger becomes less detailed, the accounting matrix can be modified to adapt to those changes as well. …… [0082] As business activities are processed, they are recorded/journalized in a subsidiary ledger according to the debit and credit account numbers assigned from the accounting matrix. This occurs by translating business activities into family and family member transactions that can be interpreted by the matrix.  A subsidiary ledger provides the capability to view the lowest level of business activity that created the entry in the subsidiary ledger to maintain an audit trail for the subsidiary ledger activity.  As activity is recorded, a system walk forward test of the subsidiary ledger balances is also performed to assure data integrity with the subsidiary ledger.   At the end of accounting cycles, activity within the subsidiary ledgers is automatically summarized and posted to the general ledger. …… [0083] At the end of the accounting cycle, reconciliation is performed between the subsidiary ledger activity and balances, and the general ledger activity and balances using an automated reconciliation tool.  An automated reconciliation tool may be provided that generates the results of the reconciliation and, through a user interface, displays the results to an operator.  Any reconciling items between the subsidiary and general ledgers may be analyzed and resolved by the operator.  Through the operator interface, the operator updates the status of the reconciling items to indicate the results of the analysis.  As reconciling items are resolved, the operator triggers the automated reconciliation facility to repeat the reconciliation and display the results.”};  which together are the same as claimed limitations above to include ‘a data attribute condition trigger matrix’)         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yan and Weigt with teachings of Oppenheimer.  The motivation to combine these references would be for determining which data items are similar enough to be clustered together thus requires determining how to interpret attributes of those data items defined by various source schemas, and to then accurately map attributes from each source schema onto attributes defined by a cluster's objective schema (see para [0007] of Yan), and to develop a second application program that performs a customized process and integrate the second application program with the original application program, for example, by exchanging data between the second, custom-developed application program and the original application program (see para [0005] of Weigt), and to provide a tool to facilitate the modification of data pertaining to financial instruments and other financial assets that has been processed by the data processing system (see para [0008] of Oppenheimer).            


Yan, Weigt and Oppenheimer teach ---     
wherein the at least one data attribute condition trigger entry comprises:       
i)   the condition identifier,   and       
ii)   a respective attribute data field for each respective attribute of the at least one attribute;            
(see at least:   Yan ibidem and paras cited above; & para [0120] about {“For example, the search engine might have translated the above criteria into key-operator-value conditions comprising “device” and “colordepth” keys because the processor had in step 210 identified a “device” attribute and a “colordepth” attribute in a first schema of the source schemas imported in step 200.  This translation would have provided an exact attribute match, allowing the search engine to accurately search through records formatted according to the first schema, without requiring those records to have been translated into an objective schema.”}; & para [0128] about {“The search engine would perform this search through the schema 2 records by selecting attributes of schema 2 that have highest respective similarities to the schema 1 attributes identified by the KOV conditions.  In this example, schema 2 attribute 2-2 has the greatest similarity to schema 1 attribute 1-3 (SS=0.9) and schema attribute 2-3 has the greatest similarity to schema 1 attribute 1-5 (SS=0.8).”};  which together are the same as claimed limitations above)     
(see at least:   Weigt ibidem and paras cited above)          
(see at least:   Oppenheimer ibidem and paras cited above; & para [0031] about {“With respect to 
service granularity, the data processing system 12 represents loans as a series of attributes and uses a business rules engine to process loan information. This dramatically simplifies the process of expanding the capabilities of the data processing system 12 to process data associated with any type of loan.  The capability to process a new type of loan may be added by adding an additional attribute to a list of attributes corresponding to the new product feature (or modifying existing attributes), by using the attribute to indicate the presence or absence (and/or other characteristics) of the new feature in a particular loan, and by modifying the rules engine to incorporate additional rules regarding the new loan feature.  It is not necessary to build a completely new data processing system for the new type of loan.  This makes it easier to offer new types of loans which are more optimally configured to meet the needs of individual borrowers.  An exemplary set of attributes is described at the end of this section.”};  which together are the same as claimed limitations above)          
(see at least:   Weigt ibidem and paras cited above)       


Yan, Weigt and Oppenheimer teach ---          
storing, by the at least one processor, the data attribute condition trigger matrix in a data attribute condition trigger matrix library;         
(see at least:   Yan ibidem and paras cited above)         
(see at least:   Weigt ibidem and paras cited above)         
(see at least:   Oppenheimer ibidem and paras cited above to include paras [0081]-[0083] for a data attribute condition trigger matrix;  & para [0085] about {“A preferred implementation of the securitization logic 32 and subcomponents thereof will now be described.  The securitization logic 32 includes sifting/sorting logic 152 which accesses inventory, identifies collateral or asset attributes and sub-attributes, and categorizes data at its most granular level in both aggregating and segregating cash flows associated with mortgage assets.  The sifting/sorting logic 152 provides a user interactive application that allows users to define selection criteria (loan and/or atomic characteristics), prioritize them, evaluate results, and make decisions about market transactions and their related economics.  By sifting and sorting through available inventories, cash flows may be qualified and quantified for optimal aggregation of targeted transactions, given relative market value.  The sifting/sorting logic 152 operates under a user maintainable library of business rules associated with mortgage instruments and respective cash flows.  An auto sift function is also provided to allow to batch processing of predefined inventory types.  For example, a daily auto sift may be executed against "available for sale" loans to aggregate and pre-packet the loans for future transactions.”};  which together are the same as claimed limitations above)          


Yan, Weigt and Oppenheimer teach ---        
receiving, by the at least one processor, an electronic request comprising a request type and a request identifier;             
(see at least:   Yan ibidem and paras cited above;  & Abstract about {“A search engine identifies external data records that describe similar entities and may each conform to a different data format or source schema.  The engine derives mappings capable of translating data values between differently formatted attributes of two source schemas and uses these mappings to identify degrees of similarity between attributes and schemas.  When the search engine receives a search request, the engine translates submitted search criteria into values of a first schema's attributes and then uses the mappings to map those values onto selected attributes of other schemas.  The search engine then uses each schema's selected attributes to select external data records formatted in that schema. Each selected record is assigned a match score that is weighted by the similarity of the record schema's selected attributes to the search criteria.   Records are then retrieved in order of decreasing match score.”};  & para [0101] about {“In step 200, a processor of a computerized search engine retrieves, from a variety of external data sources, data items that the search engine may be required to search through in response to a search request.  This retrieval may be performed by any means known in the art for searching through Internet Web sites or through other data repositories and then identifying and downloading data stored at those repositories.”};  & Claims 1, 5, 8, 11, 15 & 18;  which together are the same as claimed limitations above to include ‘a request type’ and ‘a request identifier’)          
(see at least:   Weigt ibidem and paras cited above)         
(see at least:   Oppenheimer ibidem and paras cited above; & para [0035] about {“Referring now to FIG. 2, a preferred implementation of the user services logic 22 and subcomponents thereof will now be described.  The user services logic 22 includes electronic registration logic 50, access and security logic 52, user experience logic 54, report request processing logic 62, and a notification processor 64.  The registration logic 50 is used to register individual users to be able to use the data processing system 12.  For example, an employee of a lender may be given a login name and password to access the data processing system 12.  User registration preferably includes providing each user with an authorization profile that defines the extent and type of access the user is given to the data processing system 12 and the types of operations that the user may perform while accessing the data processing system 12.  The access and security logic 52 cooperates with the electronic registration logic 50 to permit users to access the data processing system 12 in the manner authorized.”}; & Claims 6 & 7;  which together are the same as claimed limitations above to include ‘an electronic request’, ‘a request type’ and ‘a request identifier’ as identifying modification request)         


Yan, Weigt and Oppenheimer teach ---     
determining, by the at least one processor, the data attribute condition trigger matrix in the data attribute condition trigger matrix library associated with the electronic request based on a matching of the request identifier to the matrix identifier;   and          
(see at least:   Yan ibidem and paras cited above to include paras [0181]-[0183]; & para [0205] about {“In an example based on the matrix of Table 4, a set of 1000 matching records may have been selected from imported records that conform to either schema 1, which comprises n attributes {1-1, 1-2, 1-3, . . . , 1-n} or schema 2, which comprises m attributes {2-1, 2-2, 2-3, . . . , 2-m}.  Here, the confident mapping of schema 1 onto schema 2 is SS(1-1,2-2), which is a mapping between schema 1 attribute 1-1 and schema 2 attribute 2-2.  The sample size SZ is chosen to be all 1000 pairs, although an implementer may, if desired, choose a smaller size in order to improve performance.  Each of the 1000 matching records contains one record that conforms to schema 1 and has a particular value of attribute 1-1 and a second record that conforms to schema 2 and that has an identical or nearly identical value of attribute 2-2.”}; & paras [0208]-[0209] about {“[0208] The search engine then adjusts each similarity score SS derived in step 340 as a function of these CNT value, according to Equation (5):      SS(Ai,Bj)=SS(Ai,Bj)*[CNT(Ai,Bj)/SZ]  (5)        
[0209] where Ai is an attribute of schema 1 and Bj is an attribute of schema 2. In our running example, each of the (n*m)-1 nonconfident mappings of matrix Table 4 would be adjusted by the CNT value of that mapping divided the sample size SZ. In other words, each attribute pair's similarity score is pro-rated by the per cent of matching data records that comprise matching values of that attribute pair.”}; & para [0212] about {“At the conclusion of step 370, the search engine will have generated a set of matrices of adjusted similarity scores.  Each matrix represents similarities between one possible pair of source schemas of the data items imported in step 200.  Each entry in a matrix for two particular schemas identifies the relative degree of similarity between one attribute of one of the two particular schemas and one attribute of the other of the two particular schemas.  One of those entries will identify a confident mapping for the two particular schemas, which will be used by the search engine to identify matching  pairs of records, where each pair consists of one record formatted to conform to each of the two schemas.”};  which together are the same as claimed limitations above)        
(see at least:   Weigt ibidem and paras cited above)          
(see at least:   Oppenheimer ibidem and paras cited above)           


Yan, Weigt and Oppenheimer teach ---         
automatically generating, by the at least on processor, a request value for the electronic request based on:              
i)   a matching of the request type to the condition identifier, and      
ii)   an applying of the at least one attribute of the data attribute condition trigger entry associated with the condition identifier to the electronic request.              
(see at least:   Yan ibidem and paras cited above to include Abstract; & para [0017] about {“the search engine inferring, from the search request, values of a primary subset of attributes of the first schema;”}; & para [0031] about {“inferring from the search request, by the search engine, values of a primary subset of attributes of the first schema;”}; & para [0045] about {“the search engine inferring, from the search request, values of a primary subset of attributes of the first schema;”};  & Claims 1, 5, 8, 11, 15 and 18;  which together are the same as claimed limitations above to include ‘a request value’;  AND paras [0096]-[0097] for ensure that the instruction’s parameter list matches a parameter list required by the program code 107, and ensure that the parameter matches a parameter required by program code 107;  & para [0105] for simple pattern-matching or string-matching; & para [0120] for an exact attribute match; & para [0136] for match score; & para [0168] for exactly matching substrings;  which together are the same as claimed limitations to include ‘a matching’)           
(see at least:   Weigt ibidem and paras cited above)        
(see at least:   Oppenheimer ibidem and paras cited above;  & para [0071] about {“In operation, the ACP logic 122 receives attribute change requests which indicate current database values for the loan and the proposed changes.  The validation of the loan with the new values is then accomplished by applying the rules processor 180 to the ACP transaction.  The business rules engine is applied to determine whether the changes are allowable and any failed business rules are provided to an operator for further review. Next, the original terms of the contract are used to determine any pricing adjustments of the attribute change.  The system determines the difference between the current or adjusted price as applicable and the new price for the purchase adjustments.  Next, a human operator reviews the requested change, the impact of the requested change, and any required hard copy documentation needed to justify the change.   The operator/ business analyst either approves or rejects the change.  Rejected transactions may be modified and resubmitted.  Approved adjustment transaction values are applied to the database and an audit trail history is maintained.  If the result of the change request has an accounting impact, the ACP logic 122 also generates the appropriate transactions to trigger the accounting processor 146.”}; & paras [0114]-[0115] about {“[0114] When the user has completed the attribute change request, the user can be provided with an option to finalize the attribute change request.  Prior to finalizing the attribute change request, the user may be provided with an opportunity to review the pending change.  The user may be further provided with information relative to any effects that pending attribute change request will have.  An example may include where an attribute change will have an effect on a pricing value determined at least in part based on the attribute. …… [0115] A change request is an indication on the part of the user that the user desires that the change be made to the selected record independent of the effect the change may have on existing pools, current pricing values, and so on.  However, the proposed attribute change may still be denied by data processing system 12 based on a violation of one or more business rules, as described below.”};  & Claim 18;  which together are the same as claimed limitations above to include ‘a request value’)             




Dependent Claim 2 is rejected under 35 USC 103 as unpatentable over Yan in view of Weigt and Oppenheimer as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.            

With respect to Claim 2, Yan, Weigt and Oppenheimer teach ---          
2.   The method of claim 1, wherein a conditional data structure type of each conditional data structure comprises:       
i) a transaction type,        
ii) a quantity of shares type,         
iii) a share price type,   or         
iv) a rate schedule type.          
(see at least:   Yan ibidem and paras cited above)         
(see at least:   Weigt ibidem and paras cited above to include for ‘data attribute condition parameters’)                     
(see at least:   Oppenheimer ibidem and paras cited above; & para [0023] about {“The data processing system 12 is preferably usable to support various types of transactions which may be executed by such a purchaser in connection with one or more loans.  For example, the purchaser may purchase loans from lenders or other loan originators as part of a cash execution.  The purchased loans may, for example, be held as investments in the purchaser's investment portfolio.”}; & para [0029] about {“The transaction exchange processor 24 receives/sends transactions, and prescreens/sorts/translates data if needed, and makes the transactions/data available for further processing in the data processing system 12 or outbound transmission.”}; & para [0063] about {“The activity processor 102 also can be configured to check for duplicate transactions, validate servicer information, determine and validate the type of loan transaction, and validate that the loan activity is being reported in the correct reporting period.”}; & para [0088] about {“Packets permit the data processing system 12 to enable and support new transactions by providing a platform for sourcing, normalizing, and centralizing cash flow-related data and building the linkages between loan assets and securities or non-securitized assets.  Packets provide greater flexibility in the transformation of cash flows from the primary mortgage/loan level to the secondary market and within the secondary market.  Packets provide the flexibility not only to create and sell securities to investors but also to support non-securitized forms of packaging to enable selling or retaining cash flows from individual loans.  The ability to create and manipulate packets enables the creation of new types of financial instruments and new types of transactions within the secondary market.”};  which together are the same as claimed limitations above to include ‘transaction type’;  AND para [0063] about {“During the life of the loan, when loan activity occurs (e.g., when the borrower makes loan payments), the LPC logic 100 is executed with regard to a particular loan when a servicer reports transactions to the purchaser.  A loan activity processor 102 handles expected and scheduled servicing transactions including payments, rate changes, curtailments, and so on.  The activity processor 102 receives and validates loan transaction data, such as loan activity, unpaid balance comparison, and delinquency status updates.”}; & para [0065] about {“The trial balance processor 106 provides for validation of parameters such as servicer number, purchaser and servicers loan numbers, effective date, ending unpaid balance, note rate, pass through rate, principal and interest payment, last paid installment (LPI) date, pool number, accrued interest receivable balance, available line of credit, conversion date, reverse mortgage payment, net principal limit, taxes and insurance set asides, property charges set asides, repairs set asides, servicing fees set asides, scheduled payments, and so on.  Any discrepancies are resolved and any system updates (loan attribute changes, data updates) are implemented.  The LPC logic 100 then reprocesses the activity based on the corrected data.”}; & para [0070] about {“An example of an unexpected and unscheduled attribute change would be the case where the lender submits an adjustable rate mortgage change request for a loan that the purchaser has set up as a fixed rate mortgage.  The request is processed as an unscheduled change because the purchaser's systems have never had an event scheduled to trigger the change. An example of an unscheduled change is a fixed rate convertible loan which has the conversion option indicated in the terms of the note.   It is anticipated that an attribute change will occur but the timing of the event is unknown and therefore unscheduled.”}; & para [0102] about {“loan rate effective date; loan to value ratio; LP control record; lender pass through (LPT) type code; maximum term; months payment control effective; months rate control effective; mortgage margin; mortgage term; net interest adjustment; new payment amount; next control record; next scheduled payment change date; next scheduled rate change date; number of months in effect; other fees collected adjustment; pass-thru rate;”}; & para [0103] about {“For principal, individual cash flows that may be identified include the following:  scheduled principal (amount payable based on scheduled amortization), actual principal (what was applied as principal), unscheduled principal (amount from borrower applied in excess of scheduled), advanced (amount not collected from borrower but remitted to investor), shortfall (underpayment from borrower, usually meaning less than full scheduled amount).  For interest, individual cash flows that may be identified include the following: scheduled Interest (amount payable), actual (what was applied), excess (interest collection in excess of amount payable), advanced (not collected from borrower but sent to investor), shortfall (underpayment from servicer), capitalized (negative amortization), other capitalized interest (delinquency), unrecoverable prepayment interest shortfall.  For servicing fees, individual cash flows that may be identified include the following: gross servicing fee, core servicing fee (usually relates to tax), excess servicing fee, safe harbor (tax).”};  which together are the same as claimed limitations above to include ‘rate schedule’)             

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Response to Arguments 
Applicant's remarks and claim amendments dated 24 MAY 2022 with respect to the rejection of amended Claims 1-2 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-2 has been maintained as described above.  Additionally, Examiner notes that a new section of Claim Objections has been added (as noted above).  Thus, the rejection of amended Claims 1-2, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new reference (Weigt) that has been added in response to the Applicant’s latest claim amendments.             

Applicant's arguments with respect to rejection of Claims 1-2 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Weigt reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).      

In response to the Applicant’s arguments of 05/24/2022 (on pages 5-10 of 10) against the rejection under 35 USC 101, Examiner respectfully disagrees.  Also, Examiner clarifies that the instant application is nothing more than an improvement of an abstract idea of data manipulation.  Applicant further references Example 39 of the October 2019 PTO guidance as further supporting the Applicant’s position with respect to an improvement in technology, and Examiner respectfully disagrees.  Examiner notes that Claim 1 of said Example 39 was deemed eligible not by mere use of {“combination of steps includes a sequence of events that address unique problems with overall computational efficiency by generating a charging conditional matrix that utilizes a data structure (i.e., a machine learning model) to output a request value associated with the electronic request based on matching the request type to a specific condition and extracting a particular key attribute with the condition of the electronic request, which may be used to train the data structure for subsequent requests”}; rather, said Claim 1 of Example 39 was found eligible to overcome 101 rejection, because that claim “does not recite any mathematical relationships, formulas, or calculations (implied by machine learning model argued by the Applicant);  and while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims.  Further, the claim does not recite a mental process because the steps are not practically performed in the human mind.  Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.”  Thus, said Example 39 does not apply to the current Claim 1.  Additionally, Examiner notes that per claim amendments of 05/24/2022 by the Applicant, the word “matrix” has been deleted in all previous eight/8 recitations of it.        

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).          

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.        


The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         


The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.            


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             

 
Electronic Communications
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691